DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art reference Wang et al. (PGPub 2021/0005937) discloses a lithium zinc secondary battery (rechargeable battery [0008] with Zn anode [0016], LiMn2O4 cathode [0029] and an electrolyte comprising zinc ions [0010] and lithium ions [0011, 0060] for both Zn and Li ion intercalation/de-intercalation for a Zn-Li hybrid battery [0087]) comprising:
a positive electrode (cathode [0029]); 
a negative electrode comprising a zinc-including metal body (anode body comprising zinc metal [0008, 0016, 0085]);
an aqueous electrolyte comprising zinc and a lithium salt (aqueous electrolyte [0008, 0009], comprises zinc [0010, 0087] and a lithium salt (lithium salt [0011, 0060, 0075]); 
the zinc being dissolved and deposited at the negative electrode (Zn is dissolved and deposited at anode [0087]), and a mol concentration ratio Zn/Li between the zinc and the lithium in the aqueous electrolyte being from 1.0x10-5 or more and 0.3 or less (a secondary salt is provided at high concentration to Zn-ions, such as 1 molality Zn and 20 molality LiTFSI for an approximate 0.05 ratio [0075]). 
Wang discloses both Zn and Li ion intercalation/de-intercalation for a Zn-Li hybrid battery [0087]. However, Wang is silent to a separator between the positive electrode and negative electrode, a specific suand a lithium insertion/extraction potential range teaching (-1.4 V to -1.0 V (vs. SCE)). 
Yang et al. (PGPub 2019/0312303) discloses a zinc ion hybrid battery containing an aqueous electrolyte and a zinc anode capable of intercalation and de-intercalation of both zinc ions and lithium ions [Abstract, 0047]. Discharge and lithium extraction is taught to occur at 1.1 – 1.3 V [0066]. The Zn-Li hybrid battery contains a separator with the electrolyte positioned between the anode and the cathode 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery of Wang with the separator and potential teaching of Yang in order to provide a configuration that suppresses the decomposition of the water electrolyte [0032] and provides high stable cycling [0070, 0071] and high safety performance [0010].
However, Wang discloses that the presence of fluorine containing anion and lithium salt inhibits formation of zinc oxide [0014] so as to provide substantially no ZnO [0062]. Oxides on the zinc are taught to be insoluble and electrochemically inactive [0005], so one of ordinary skill in the art would not optimize the oxide surface area from 10 m2/g or more and 350 m2/g or less so as to arrive at claim 1. 
The claimed invention uses the claimed surface oxide to insert and extract lithium at a specific potential range such that the hybrid reaction of the insert and extraction of lithium and dissolution and precipitation of zinc can be performed [Specification pages 14 and 15]. The specific surface area also optimizes the insertion of lithium and the suppression of dendritic precipitation so as to increase the capacity of the secondary battery [Specification page 21]. The prior art does not recognize the benefits of the claimed invention as cited above and, due to the aforementioned reasons, does not disclose, teach, suggest, or render obvious the claimed requirements of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725